Case 1:20-cv-00603-JB-B Document 44 Filed 03/04/21 Page 1 of 1      PageID #: 281




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

MANETIRONY CLERVRAIN,                   *
                                        *
       Plaintiff,                       *
                                        *
vs.                                     * CIVIL ACTION NO. 20-00603-JB-B
                                        *
KIRSTEN NIELSEN,                        *
                                        *
       Defendant.                       *

                                      ORDER

       After due and proper consideration of all portions of this

file    deemed   relevant    to   the   issues     raised,   and    a   de   novo

determination of those portions of the Report and Recommendation

to which objection is made, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as

the    opinion   of   this   Court.     It    is   ORDERED   that   Plaintiff’s

complaint be dismissed without prejudice pursuant to 28 U.S.C. §

1915(g).

       DONE and ORDERED this the 3rd day of March, 2021.

                                             /s/JEFFREY U. BEAVERSTOCK
                                             UNITED STATES DISTRICT JUDGE
